            Case 2:18-cv-02234-JE      Document 29       Filed 09/15/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




PHYLL MENDACINO,                                             No. 2:18-cv-02234-JE

                       Plaintiff,                            ORDER

       v.

THE OREGON BOARD OF PAROLE
AND POST-PRISON SUPERVISION,

                       Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Jelderks issued a Findings and Recommendation [ECF 23] on October

2, 2019, in which he recommends that the Court enter judgment dismissing the Petition for Writ

of Habeas Corpus [ECF 1] and decline to issue a certificate of appealability on the basis that

Petitioner has not made a substantial showing of the denial of a constitutional right pursuant to

28 U.S.C. § 2253(c)(2). The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B)

and Federal Rule of Civil Procedure 72(b).



1 - ORDER
          Case 2:18-cv-02234-JE          Document 29      Filed 09/15/20      Page 2 of 2




        Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                           CONCLUSION

        The Court ADOPTS Magistrate Judge Jelderk’s Findings and Recommendation [ECF

23]. Accordingly, the Petition for Writ of Habeas Corpus [ECF 1] is dismissed, and the Court

declines to issue a certificate of appealability.

        IT IS SO ORDERED.



                   September 15, 2020
        DATED: __________________________.



                                                          _____________________________
                                                             MARCO A. HERNÁNDEZ
                                                             United States District Judge




2 - ORDER
